Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-14 are pending and have been examined. Claims 15-31 have been cancelled.
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 05/10/2022 is acknowledged.
Priority
This application, Serial No. 16/500,948 (PGPub: US2020/0108391) was filed 10/04/2019. This application is a 371 of PCT/EP2018/059607 filed 04/13/2018 which claims benefit of 62/485,414 filed 04/14/2017. 
Information Disclosure Statements
No Information Disclosure Statements have been filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim limitation “recirculation means” (claim 2), “means for moving the magnetic field”, “means for reversing the flow” (claim 8), “switching means” (claim 9), “means for interrogating” (claim 12) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the instant application, the disclosure is devoid of any structure that performs the functions of recirculation, moving the magnetic field, reversing the flow, switching, and interrogating. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yung et al. (US 2012/0149021, Pub Date: 06/14/2012, hereinafter “Yung”).
Regarding claim 1, Yung teaches throughout the publication a device for capturing a target cell population in a biological fluid (see Figure 1 and paragraph 0020) comprising: a. a container having an incubation chamber with an inlet and outlet for continuous flow of the biological fluid containing a target cell population (paragraph 0025, microfluidic device with inlet and outlet) ; b. a fixed amount of unbound cell specific antibody-labeled ferrofluids contained in the incubation chamber (paragraphs 0024, 0050, 0118); and c. a magnetic field to position the unbound cell specific antibody-labeled ferrofluid for binding to the target cell population (paragraph 0010, magnetic field), wherein the unbound and bound cell specific antibody-labeled ferrofluid is diverted from the continuous flow of the biological fluid at the outlet for the capture of the target cell population (paragraphs 0010-0011).
Regarding claim 2, Yung teaches the device further having a recirculation means to recirculate the unbound cell specific antibody-labeled ferrofluid and continuously capture the target cell population (paragraph 0025).
Regarding claim 3, Yung teaches the device where the target cell population in a biological fluid is circulating tumor cells in blood (paragraphs 0049-0050 and 0173).
Regarding claim 4, Yung teaches the device where the target cell population in a biological fluid is circulating tumor cells in diagnostic leukapheresis fluid (paragraph 0159).
Regarding claim 7, Yung teaches the device where the magnetic field is from a rotating disk having magnets with alternating orientation whereby the unbound cell specific antibody-labeled ferrofluids have a rolling movement within the incubation chamber for continuous capture of the target cell population (paragraphs 0024-0025 and 0064-0065).
Regarding claim 8, Yung teaches the device where the incubation chamber comprises: a. the magnetic field at the outlet of the incubation chamber to capture the unbound and bound cell specific antibody-labeled ferrofluid (paragraphs 0010-0011); b. a means for moving the magnetic field to the inlet side of the incubation chamber (paragraphs 0063-0065); and c. a means for reversing the flow of the biological fluid in the incubation chamber towards the inlet (paragraph 0025).
Regarding claim 9, Yung teaches the device where the magnetic field is an electro-magnetic field having a switching means (paragraphs 0028, 0051, 0063, 0098). Although Yung does not specifically teach that the activating the magnetic field holds the unbound and bound cell specific antibody-labeled ferrofluid to an inner surface of the incubation chamber during flow and deactivating the magnetic field when the flow is stopped releases unbound and bound cell specific antibody-labeled ferrofluid to allow mixing, wherein repeated activation and deactivation causes the continuous capture of the target cell population, such limitation is drawn to intended use of the device, and therefore the prior art only needs to be capable of performing the recited intended use. So long as the magnetic fields in the device of Yung are capable of activation and deactivation, it reads on the claims. Yung teaches the same structural limitations as recited in the claims, therefore it is considered capable of performing the same intended use.
Regarding claim 10, Yung teaches the device where the incubation chamber comprises multiple incubation chambers (see Figure 4, paragraph 0020) having a valve to control flow of the biological fluid through each incubation chamber (paragraphs 0025, 0062).
Regarding claim 11, Yung teaches the device where magnets on opposite sides of the incubation chamber form the magnetic field for aligning the cell specific antibody-labeled ferrofluid in a curtain throughout the incubation chamber such that the target cell population is captured with the continuous flow of the biological fluid through the incubation chamber (paragraphs 0010, 0063-0065).
Regarding claim 12, Yung teaches the device further comprising a means for interrogating the captured target cell population (paragraph 0035).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2012/0149021, Pub Date: 06/14/2012, as applied to claim 1 above, and further in view of Takao et al. (Cytometry Part A, 79A, pages 107-117, 2011, previously cited).
	Regarding claims 5-6, Yung teaches the device as described above but fails to specifically teach that the incubation container (microfluidic device) is a disposable cassette and that the cell specific antibody is EpCAM.
	Takao teaches throughout the specification the use of a novel flow cytometer that has a disposable microfluidic chip to analyze circulation tumor cells (abstract). More specifically, Takao teaches that the microfluidic component of the device can be disposable to realize absolute cross contamination-free measurement and sample collectability after the measurement (page 109, Setting of the Flow Cytometer), as seen in instant claim 5. Takao further teaches the use of CD326 (EpCAM) antibodies (page 108, Antibodies and Kit), as seen in instant claim 6.
	It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the microfluidic device of Yung to be disposable as taught by Takao because it would have been desirable to realize absolute cross contamination-free measurement and sample collectability after the measurement (Takao, page 109, Setting of the Flow Cytometer). Furthermore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to incorporate within the device of Yung, EpCAM specific antibodies as taught by Takao, because Yung is generic regarding the antibodies that can be used to detect the desired cell markers and one skilled in the art would have been motivated to choose the appropriate specific antibody based on the desired tumor markers to detect. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al. (US 2012/0149021, Pub Date: 06/14/2012, as applied to claims 1 and 12 above, and further in view of Swennenhuis et al. (Self-seeing microwell chip for the isolation and characterization of single cells, Lab Chip, 2015, 15, 3039-3046, hereinafter “Swennenhuis”).
Regarding claims 13-14, Yung teaches the device as described above where the target collection fluid can be collected for further analysis (paragraph 0020) but the reference fails to teach self-seeding microwells and a microwell culture plate for analysis.
Swennenhuis teaches throughout the publication a self-seeding microwell chip for the isolation and interrogation single cells where a cell suspension is transferred to a microwell chip such that the fluid self-seeds into pores of the microwells, wherein the cells of interest can later be isolated from the microwell by punching the bottom together with the cell (abstract and Figures 1, self-seeding microwells and Figure 3, punch needle).
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Yung to include self-seeding microwells, a micro well plate and a solid punch need as taught by Swennenhuis because it would have been desirable to utilize a fast and efficient separation and isolation technique for single cell analysis (Swennenhuis, see entire publication).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641